Citation Nr: 1707056	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts.

2.  Entitlement to a separate compensable rating for diabetic cataracts.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for diabetic nephropathy, to include as secondary to diabetes mellitus. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a deviated septum.  

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date.   

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date.   

8.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity associated with diabetes mellitus. 

9.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with diabetes mellitus. 

10.  Entitlement to a disability rating for compensation based on individual unemployability (TDIU) prior to June 15, 2012.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD


J.Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The claims for an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts, and a separate compensable rating for diabetic cataracts were remanded on multiple occasions, most recently in March 2015 [at which time the Board also vacated an October 2014 Board decision that denied a claim for an initial rating in excess of 20 percent for service-connected diabetes mellitus and remanded the claim for a separate compensable rating for diabetic cataracts].  

The Veteran was afforded a hearing before the undersigned in July 2010 that included testimony addressing the matter of entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus and a separate compensable rating for diabetic cataracts.  

Issues 3 thru 5 as listed on the Title Page are on appeal after the submission of a December 2012 substantive appeal following a November 2012 statement of the case (SOC) addressing these issues.  Issues 6 thru 9 as listed on the Title Page are on appeal after the submission of a May 2014 substantive appeal following a March 2014 (SOC) addressing these issues.  While these substantive appeals also contained requests for a hearing before a Veterans Law Judge (VLJ), the Veteran withdrew her request for another hearing before a VLJ by way of a statement submitted on her behalf by her representative in April 2015.  

The Veteran also perfected an appeal with respect to a claim for TDIU by way of a May 2014 substantive appeal, but this claim was granted, effective from June 15, 2012, by way of a September 2014 rating decision.  The Veteran's representative raised the matter of entitlement to TDIU prior to June 15, 2012, in his December 2016 presentation to the Board, and the undersigned otherwise finds this matter to be before the Board given the claims for increased ratings that are part of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU due to service-connected disabilities exists as part of a claim for an increased rating). 

As a final preliminary matter, the Board notes that there are relevant documents  contained in a paper claims file that are not contained in the electronic Virtual VA (VVA) and Veteran Benefits Management System (VBMS) paperless claims files.  In pertinent part, such documents include the November 2012 and March 2014 SOCs and December 2012 and May 2014 substantive appeals referenced above.  

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type 2, with bilateral diabetic cataracts; a separate compensable rating for diabetic cataracts; entitlement to initial ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus; and entitlement to TDIU prior to June 15, 2012, addressed in the REMAND portion of the decision below require additional development or processing and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetic nephropathy was denied by a March 2008 rating decision; the Veteran was notified of this decision and of her appellate rights in a March 2008 letter; she did not perfect a timely appeal with respect to the matter of entitlement to service connection for diabetic nephropathy; and no pertinent exception to finality applies.
 
2.  No evidence associated with the record since the March 2008 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetic nephropathy.  

3.  Service connection for hypertension was denied by a June 2007 rating decision; the Veteran was notified of this decision and of her appellate rights in a September 2007 letter; she did not perfect a timely appeal with respect to the matter of entitlement to service connection for hypertension; and no pertinent exception to finality applies.

4.  Evidence associated with the record since the June 2007 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension. 

5.  A VA physician has related hypertension to the service connected diabetes. 

6.  A current disability due to a deviated nasal septum has not been demonstrated at any time proximate to or during the appeal period.   

7.  Mild incomplete paralysis associated with peripheral neuropathy of the right and left upper extremities is not demonstrated prior to June 15, 2012 and moderate incomplete paralysis associated with peripheral neuropathy of the right and left upper extremities is not demonstrated at any time during the appeal.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for hypertension and March 2008 rating decision that denied service connection for diabetic nephropathy are final.  38 U.S.C.A. § 7105 (c) (West 2002) [West 2014]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) (2007) [2016].

2.  New and material evidence has not been received to reopen the previous denial of the claim for service connection for diabetic nephropathy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to reopen the previous denial of the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension as secondary to diabetes are met.  38 U.S.C.A. §§  5107 (West 2014) 38 C.F.R. §§ 3.102, 3.310 (2016). 

5.  The criteria for service connection for residuals of a deviated septum are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016). 
 
6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right or left upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8514, 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II. Analysis

A.  New and Material/Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular-renal disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected. 38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2016).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1.  Diabetic Neuropathy

Service connection for diabetes mellitus, type 2 was granted by a June 2007 rating decision based on the Veteran's presumed exposure to Agent Orange during her service in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2016).  Thereafter, service connection for diabetic nephropathy was denied by a March 2008 rating decision based on a determination that the condition was not shown during service; within one year of service; or by any clinical evidence after service, to include a VA diabetes examination conducted in December 2007.  

Review of the service treatment reports (STRs), to include the reports from the February 1970 separation examination, by the undersigned confirms that such are silent for a kidney disorder to include diabetic nephropathy.  The undersigned's review of the post-service evidence of record at the time of the March 2008 rating decision also confirms the lack of any evidence of diabetic nephropathy, and the reports from the December 2007 VA examination specifically indicated the Veteran did not have diabetic nephropathy.  

The Veteran was notified of the March 2008 rating decision, and of her appellate rights, in a March 2008 letter.  No additional evidence was received within the one year appeal period following the March 2008 rating decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for diabetic nephropathy.  Therefore, the March 2008 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  
38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [2016].

Review of the evidence received since the March 2008 rating decision-to include reports from January 2011 and April 2013 VA diabetes examinations-does not reflect a diagnosis of diabetic nephropathy.  As for the assertions by the Veteran that she does have this condition, to the extent such are not cumulative of those of record at the time of the March 2008 rating decision, these lay assertions do not constitute material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  As such, the record since the March 2008 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claim for service connection for diabetic nephropathy,  

Based on the above and in short, as the Board concludes that new and material evidence has not been received with respect to this claim, the criteria for reopening the claim for service connection for diabetic nephropathy are not met.  38 U.S.C.A. § 5108; 3.156(a); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection). 

2.  Hypertension

Service connection for hypertension was denied by a June 2007 rating decision based on a determination that the condition was not show during or within one year of service.  The decision also noted that while hypertension was shown from 2003, as the diagnosis for such was "essential" hypertension, or of an unknown cause, the Veteran's hypertension was not related to her diabetes.  Review of the record by the undersigned is in accord with that described by the June 2007 rating decision.  The Veteran was notified of this decision and of her appellate rights in a September 2007 letter.  She did not perfect a timely appeal with respect to the matter of entitlement to service connection for hypertension, and no pertinent exception to finality applies.  Therefore, the June 2007 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [2016].

Thereafter, the record includes a January 2011 VA examination that indicated the Veteran's hypertension was a complication of diabetes.  Clearly, this evidence-which was not of record at the time of the June 2007 rating decision and is not cumulative or duplicative of other evidence then of record-raises a reasonable probability of substantiating the claim for service connection for hypertension.  As such, the Board finds there is evidence received since the June 2007 rating decision that is both new and material, and that the criteria for reopening the claim for service connection for hypertension are therefore met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a); Shade, supra.

While there is clinical evidence that includes an assessment that hypertension is not a complication of diabetes (see eg., December 2007 VA diabetes examination), the Board finds that given the January 2011 VA examination linking hypertension to diabetes, there is an approximate balance of the positive and negative evidence as to whether diabetes is related to hypertension.  As such, all reasonable doubt in this regard has been resolved in favor of the Veteran, and the Board finds that service connection for hypertension may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

3.  Deviated Septum

The STRs, to include the reports from the February 1970 separation examination, do not reflect that the Veteran had a deviated septum or any pathology related to this condition.  The post service evidence, to include VA outpatient treatment reports currently of record dated through October 2014, also does not reflect that the Veteran suffers from this condition.  In this regard, a problem list contained on an October 9, 2014, VA outpatient treatment report reflects multiple medical conditions but not a deviated septum. 

In short, the Veteran has demonstrated no evidence of a deviated septum at any time since or proximate to the time that she filed her claim for service connection for this disability.  Brammer, supra; See also McClain v. Nicholson, 21 Vet. App. 319, 321(2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With regard to the lay assertions of record, the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge-to include, as in this case, symptoms related to sleep apnea from service to the present time.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, such report must be weighed against the medical and other evidence-in this case, the lack of any medical evidence of a deviated septum at any time since or proximate to the time that the Veteran filed her claim for service connection.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Finally, to whatever extent the lay assertions are being advanced in an attempt to actually establish the presence of a deviated septum, or residuals thereof, that are related to service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of a current disability due to a deviated septum that may be related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For the foregoing reasons, the Board concludes that the claim for service connection for a deviated septum must be denied.  In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Claims for Increased Ratings for Peripheral Neuropathy of the Upper Extremities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

38 C.F.R. § 4.124a, DC 8514/8714 (neuralgia) provides a 20 percent rating for mild incomplete paralysis of the minor or major musculospiral (radial) nerve.  Moderate incomplete paralysis of the musculospiral nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Severe incomplete paralysis of the musculospiral nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Id.  Complete paralysis of the musculospiral nerve, with such manifestations as drop of the hand and fingers; wrist and fingers perpetually flexed; the thumb adducted falling within the line of the outer border of the index finger; the inability to extend the hand at the wrist, extend proximal phalanges of the fingers, extend the thumb, or make lateral movements of the wrist; supination of hand, extension, and flexion of elbow weakened; the loss of synergic motion of extensors impairs the hand grip seriously; and total paralysis of the triceps, occurring only the greatest rarity.  Id.  

38 C.F.R. § 4.124a, DC 8515 provides a 10 percent rating for mild incomplete paralysis of either median nerve.  Moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Id.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis of the median nerve, manifested by the hand being inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective,  absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended, an inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at right angles to the palm, weakened flexion of the wrist; or pain with trophic disturbances warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

Service connection for peripheral neuropathy of the right and left upper extremities as secondary to diabetes was granted by the June 2007 rating decision.  A 10 percent rating was assigned for each upper extremity by analogy to DC 8515.  Evidence then of record included a February 2007 VA outpatient treatment report that reflected complaints of diabetic neuropathy manifested as "ringing," numbness, and tingling in the hands.  Physical examination findings at that time included decreased sensation in the hands.  

Thereafter, the pertinent evidence includes a December 2007 VA examination noting that the Veteran suffered from paresthesia, loss of sensation, and pain in her hands associated with diabetic peripheral neuropathy.  The neurological examination conducted at that time was negative except for decreased sensation notice with soft touch of the fingertips.  Similar findings were demonstrated upon VA neurological examinations conducted in July 2012 and April 2013 (the reports from which are contained in the paper claims file), with the examiner at both examinations specifically noting that there was "mild" incomplete paralysis in the musculospiral nerves and no incomplete paralysis of the median or ulnar nerves.  VA outpatient treatment records, dated at the time of this writing through October 2014, do not reflect findings that differ in any significant way as relevant to the pertinent rating criteria.  

A September 2012 rating decision assigned increased ratings of 20 percent under DC 8714 for each upper extremity effective from June 15, 2012, the receipt of the claim for increase.  As such, the Board must determine whether the Veteran is entitled to ratings in excess of 10 percent for peripheral neuropathy of each upper extremity for the period beginning June 15, 2012, and in excess of 20 percent thereafter.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

First with respect to entitlement to a rating in excess of 10 percent for peripheral neuropathy of either upper extremity prior to June 15, 2012, as set forth above, DC 8514 provides for a minimum 20 percent rating for mild incomplete paralysis of the musculospiral nerve.  In point of fact, the first clinical evidence demonstrating such evidence is dated after June 15, 2012; namely, the reports from the July 2012 VA examination.  As such, and as no other diagnostic code codified at 38 C.F.R. § 4.124a provides for a rating in excess of 10 percent for mild incomplete paralysis of a peripheral nerve of an upper extremity, the Board find that the criteria for a schedular rating in excess of 10 percent for peripheral neuropathy of either upper extremity prior to June 15, 2012, are not met.  38 C.F.R. §§ 3.400, 4.124a, DC 8514.   

A rating in excess of 20 percent under DC 8515 [and every other diagnostic code pertaining to diseases of the peripheral nerves of the upper extremity codified at 38 C.F.R. § 4.124a] requires at least "moderate" incomplete paralysis, and the VA examinations set forth above have specifically assessed the severity of the service connected incomplete paralysis of the musculospiral nerves as being "mild."  The VA examinations set forth above demonstrated no incomplete paralysis of either the median or ulnar nerves, and there is otherwise no evidence that there is any more than mild incomplete paralysis in the peripheral nerves involving either upper extremity.  As such, the criteria for a schedular rating in excess of 20 percent for peripheral neuropathy of either upper extremity for the period beginning June 15, 2012, are not met.  38 C.F.R. § 4.124a, DCs 8510-8519. 

The Board finds that further staged schedular ratings for peripheral neuropathy of either upper extremity are not warranted as the Veteran's symptomatology associated with this condition has otherwise remained stable throughout the appeal.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the upper extremities with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment she experiences as a result of her peripheral neuropathy of the upper extremities, the Board finds that the symptoms associated with this disability are fully addressed by the rating criteria under which this disability is rated.  In this regard, a wide range of manifestations are contemplated by DC 8514.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected disability addressed above, and that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F3.d 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181   (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

With regard to the matter of entitlement to TDIU prior to June 15, 2012 pursuant to the aforementioned holding in Rice, this matter will be addressed in the remand that follows.  
   
In sum, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for peripheral neuropathy of the right or left upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date; as such, the benefit of the doubt doctrine is not applicable with respect to such matters, and an initial rating in excess of 10 percent for peripheral neuropathy of the right or left upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date must be denied.  Gilbert, supra; 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetic nephropathy, the appeal with respect to this issue is denied.

The claim for service connection for hypertension is reopened and granted. 

Service connection for a deviated septum is denied.  

An initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date is denied. 

An initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity associated with diabetes mellitus prior to June 15, 2012, and in excess of 20 percent from that date is denied.   


 REMAND

First with respect to the claims for entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2, with bilateral diabetic cataracts and a separate compensable rating for diabetic cataracts, as indicated in the Introduction, these matters were remanded to the AOJ by the Board in March 2015.  These claims were also remanded by the Board in October 2014.  Review of the record does not reflect that the all of the development requested in these remands has been accomplished, nor has a supplemental statement of the case been completed addressing these matters following either remand, as is required by 38 C.F.R. § 19.31(c) (2016).  Accordingly, as the Board is required to insure compliance with the instructions of it remands, the AOJ will be requested upon remand to complete the development requested in the October 2014 and March 2015 Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).   

With regard to the claims for initial ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus, the Veteran's representative in his December 2016 presentation noted the Veteran's contentions that this condition has become "severe and dangerous" to her heath, and that she may lose her toes, fees, and legs due to this condition.  The Veteran was last afforded a VA examination to assess the severity of her lower extremity peripheral neuropathy in April 2013, and the Board finds that this examination is otherwise inadequate to address the totality of the Veteran's contentions with regard to the severity of the lower extremity peripheral neuropathy, to include as represented by color photographs she has submitted demonstrating discoloration of her toes.  

Moreover, VA outpatient treatment reports dated in June 2014 reflect that the Veteran's lower extremity has produced such an unsteady gait that she was using a cane for ambulating and that she was on a 900 milligram dose of Neurontin three times a day to treat her peripheral neuropathy.  Such findings are suggestive of possible worsening symptomatology since the April 2013 VA examination, at which time only mild incomplete paralysis in the lower extremities was demonstrated.  As such, the AOJ will be requested to afford the Veteran a VA examination to assess the severity of her peripheral neuropathy of the lower extremities associated with diabetes mellitus.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

Finally, as the resolution of the other remanded claims could potentially affect the adjudication of the matter of entitlement to TDIU prior to June 15, 2012, the Board's adjudication of this claim must be deferred.  Harris v Derwinski, 1 Vet. 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system since October 2014. 

2.  Ask the Veteran to identify any outstanding relevant treatment records and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the AOJ should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file. 

3.  After the development requested above has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of her bilateral diabetic cataracts.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The results of visual field testing must be recorded on a standard Goldmann chart, and the Goldmann chart must be included with the examination report. 

The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached. 

4.  Also after completion of the development requested above with respect to obtaining additional record, afford the Veteran a VA examination to determine the current nature and severity of her peripheral neuropathy of the lower extremities associated with diabetes.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should state whether there is "mild," "moderate," or "severe" incomplete paralysis in either lower extremity or complete paralysis in either lower extremity.  The examiner should also comment on the clinical significance and severity of any discoloration of the toes demonstrated. 

The pertinent rating criteria must be provided to the examiner.  The examiner must provide a detailed rationale for all conclusions reached. 

5.  After the above development is completed, re-adjudicate the claims that have been remanded, to include making a determination as to whether the Veteran should be awarded a separate compensable rating for her bilateral diabetic cataracts.  To the extent this does not result in a complete grant of all benefits sought in connection with the claims that have been remanded, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


